Kirkpatrick, C. J.
— It appears from the return of the justice, that the jury w7rote down their verdict and delivered the writing to the justice instead of openly pronouncing their verdict. We have no such practice. It would be *121subject to great abuses. We know of no lawful verdict but that which is pronounced by open voice, in open court; a privy verdict is a different thing, and has no resemblance to this case. For this reason, let judgment be set aside.
Rossem-and Pennington, Justices. — Concurred.
Judgment reversed.